Van Brunt, P. J.:
This action was brought against the defendant to recover upon two policies of insurance on the life of Mary E. Nolan, the plaintiff claiming to be the beneficiary named in the policies. It appears from the evidence that, at the time the insurance was taken out, the assured informed the agent that she wished to have the amount of the insurance applied to the payment of her funeral expenses, naming the plaintiff as the person to whom the benefit should be paid. She subsequently married and took some steps towards substituting her husband as beneficiary, which, however, was never done. The policies remained in her possession until her death, she paying the premium thereon. The husband, who was appointed executor of the last will and testament of the assured, after her death surrendered the policies to the insurance company, claiming the amount of said insurance upon the ground that he was the proper person to receive the same under the designation in the policies, they having been in liis possession lawfully and surrendered to the company by him; further claiming that the designation of the *571plaintiff was revoked, and finally that the plaintiff, if she is the payee,, is a trustee in favor of the estate by her own agreements or acts.
The rule governing applications of this description seems to be that to justify an order of interpleader it must be made to appear that the original defendant cannot without hazard determine to which of the parties it should pay the money which is the subject-matter of the action. Applying this rule to the facts disclosed in the record upon this appeal, there would seem to be no question as to who was entitled to the insurance money. The objection that the plaintiff is a trustee by her own agreement or acts, does not deprive her of the right to receive the money. On the contrary, she is the person to whom it should be paid, as she is the person to execute the trust, if any exists.
The claim that the designation of the plaintiff ivas revoked is entirely without proof. On the contrary, the evidence is that it never was revoked.
The claim that the executor, being in possession of the policies- and having surrendered them to the company, was the person designated by the policies as beneficiary is untenable. This contention is founded upon the 5th condition of the policies. It appeared that in the application for the policies, made by the express terms of such policies a part thereof, the beneficiary is stated to be the plaintiff. The policies contained also an agreement upon the part of the insurance company to pay to the person or persons designated in condition 5th, upon receipt of proofs satisfactory to said company of the death of the insured, the amount of money stipulated in a certain schedule under the words “ amount of insurance.” Condition 5th, referred to, is as follows: “ Fifth. The production by the company of this policy and of a receipt for the sum assured,, signed by any person furnishing proof satisfactory to the company that he or she is the beneficiary or an executor or administrator, husband or wife, or relative by blood, or connection by marriage, of the insured, shall be conclusive evidence that such sum has been paid to and received by the person or persons lawfully entitled to-the same, and that all claims and demands upon said company under this policy have been fully satisfied.”
It is clear that the intention of this clause was to protect the company in the payment of the insurance to any of the persons, *572named in the 5th clause under the conditions therein specified, and it is apparent that the provision of the policies whereby the company agrees to pay to the person or persons designated in condition 5th, upon satisfactory proof of death, was only intended to limit the class who could claim under the policies; in other words, strangers to the class mentioned in condition 5th would have no right to make a claim against the company. The plaintiff was one of such class. She was a lawful beneficiary, duly designated by the assured. The company had not paid the amount of insurance to any of the persons named' in condición 5th, presenting the policies. Consequently the plaintiff was entitled to recover. Any other construction would make such a policy a delusion and a snare. No one could toll, when he named a beneficiary, whether the person sought to be benefited could possibly ever derive any benefit from the insurance. Pull force and effect can be given to the 5th condition, and to all the provisions of the policies, without producing the anomalous result that, although it appeared that a certain person was to be the one benefited by the policy, any one else within the 5th clause who could produce the policy would be entitled to receive the money.
The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Barrett, Rumsey, O’Brien and McLaughlin, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.